            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL TRENTLY and AMY
TRENTLY
                                            No. 3:18-CV-00602
    Plaintiffs,
           v.                               (JUDGE CAPUTO)
UNITED STATES OF AMERICA,
CITY OF SCRANTON and ALAN W.
WEITZ
    Defendants.

                                 ORDER
    NOW, this 15th day of November, 2018, IT IS HEREBY ORDERED that:
    (1)   The Motion to Dismiss (Doc. 3) filed by Defendant United States of
          America is GRANTED.
    (2)   Plaintiffs’ Complaint (Doc. 1-2) is DISMISSED without prejudice.
    (3)   The Clerk of Court is directed to mark this case as CLOSED.



                                          /s/ A. Richard Caputo
                                            A. Richard Caputo
                                            United States District Judge
